TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00535-CV







In the Matter of M. R. P.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-16282, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING






PER CURIAM

M.R.P., a juvenile, was adjudged delinquent and placed on probation after pleading
true to allegations that he engaged in delinquent activity by committing the offenses of assault and
criminal trespass.  See Tex. Penal Code Ann. §§ 22.01, 30.05 (West 1994 & Supp. 1999).  At a
subsequent hearing on the State's motion to modify disposition, M.R.P. pleaded true to the alleged
violations of probation.  The juvenile court found that M.R.P. had violated the terms of his
probation and committed him to the custody of the Texas Youth Commission.  M.R.P. gave notice
of appeal from the order modifying disposition.  See Tex. Fam. Code Ann. § 56.01(c)(1)(C) (West
1996).

M.R.P.'s appointed counsel on appeal filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In re D.A.S., 973
S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has diligently examined the record and researched the law applicable to the
facts and issues in the case.  Counsel's brief contains a professional evaluation of the record
demonstrating why there are no meritorious errors to be advanced.  A copy of counsel's brief was
delivered to M.R.P. and to his parent, and they were advised of their right to examine the
appellate record and to file a pro se brief.  A pro se brief was not filed.

We have independently reviewed the record and agree with counsel that the appeal
is frivolous.  The order is affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed

Filed:   May 13, 1999

Do Not Publish